IN THE SUPREME COURT OF TEXAS

                                 No. 11-0859

              IN RE  CAMP MYSTIC, INC. AND RICHARD G. EASTLAND

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for temporary relief, filed January  17,  2012,
is granted.   The  trial  set  for  April  23,  2012  and  all  trial  court
proceedings related to the retrial of Cause No. 2011122, S.  Stacy  Eastland
and Nancy Eastland Leaton v. Camp Mystic,  Inc.,  Richard  G.  Eastland  and
Natural  Fountains  Properties,  Inc.,  in  the  198th  District  Court   of
McCullough County, Texas, are stayed pending further order  of  this  Court.
The trial court's Temporary Injunction and Order  Appointing  Agent,  signed
November 28, 2011, remains in effect.  (Justice Hecht not sitting)
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this February 17, 2012.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk